


Exhibit 10.27

 

THE TRAVELERS COMPANIES, INC.
385 Washington Street
St. Paul, Minnesota 55102

 

As of December 19, 2008

 

Jay S. Fishman
1200 Mount Curve Avenue
Minneapolis, Minnesota 55403

 

Dear Jay:

 

I am writing this letter on behalf of the Board of Directors (the “Board”) of
The Travelers Companies, Inc. (the “Company”) to confirm the terms and
conditions of your employment with the Company.

 

1.             Term of Employment.  Your employment under this Letter Agreement
commenced as of the effective date (the “Effective Date”) of the consummation of
the combination transaction contemplated by the Agreement of Plan and Merger
effective as of November 16, 2003 among The St. Paul Companies, Inc. (“The St.
Paul”), Travelers Property Casualty Corp. and Adams Acquisition Corp. (as
amended) (such transaction, the “Merger”) and, subject to termination as
provided in Section 9, will end on the fifth anniversary of the Effective Date;
provided that on the fourth and each subsequent anniversary of the Effective
Date, the term of your employment will automatically be extended by an
additional year unless the Company or you give the other party written notice,
at least 30 days prior to the applicable anniversary of the Effective Date, that
you do not or it does not want the term to be so extended.  Such employment
period, as may be extended, will hereinafter be referred to as the “Term”.  The
portion of the Term after the date of this letter is referred to as the
“Remaining Term”.

 

2.             Title and Duties.

 

(a)   Position.  During the Remaining Term, you will serve as Chief Executive
Officer of the Company, and you will also serve as Chairman of the Board of the
Company.  You will have such duties and responsibilities and power and authority
as those normally associated with such position or positions, as applicable, in
public companies of a similar stature, plus any additional duties,
responsibilities and/or power and authority assigned to you by the Board which
are consistent with such position(s).  During the Remaining Term, you will
report solely and directly to the Board, and all other executives will report to
you.

 

1

--------------------------------------------------------------------------------


 

(b)   Board and Committees.  During the Remaining Term, the Company will use its
best efforts to cause you to be nominated for and elected to the Board, as well
as to the Executive Committee of the Board, including any successor committee
performing a similar function (the “Executive Committee”).  During the Remaining
Term, you will solely preside at such meetings of the Board and of the Executive
Committee.

 

(c)   Outside Interests.  Nothing contained in this Letter Agreement shall
preclude you from (i) serving on the board of directors of any business
corporation; (ii) serving on the board of or working for any charitable or
community organization or (iii) pursuing your personal financial and legal
affairs, so long as the foregoing activities, individually or collectively, do
not materially interfere with the performance of your duties hereunder and do
not violate the provisions of Section 11(b) hereof.

 

3.             Base Salary.  During the Remaining Term, the Company will pay you
a minimum base salary at the annual rate of $1,000,000 (the “Base Salary”),
payable in accordance with the Company’s regular payroll practices.  The
Compensation Committee (the “Committee”) of the Board will review your Base
Salary annually and may, in its sole discretion, increase the Base Salary based
on your performance and the Company’s performance.

 

4.             Bonus.  During the Remaining Term, you will be eligible to
receive an annual bonus (the “Annual Bonus”) pursuant to the Company’s annual
incentive plan.  The performance objectives for your Annual Bonus will be
determined by the Committee in consultation with you and will be consistent with
performance objectives set for other senior executives of the Company.

 

5.             Annual Long-Term Incentive Grant.  In each calendar year of the
Remaining Term, you will receive a long-term incentive grant, consisting of
stock options, restricted stock, other equity-based awards, or a combination
thereof, as determined by the Committee, (the “Annual Equity Grant”) with a then
present value equal to not less than $6.25 million (such value to be based on a
Black-Scholes valuation, in the case of options and similar awards, and on a
valuation method mutually acceptable to you and the Committee, in the case of
other awards).  Any annual cash incentive earned pursuant to Section 4 hereof
and paid in the form of equity-based awards shall not be considered in valuing
your entitlement under this Section 5.  Subject to the specific terms of this
Letter Agreement, the terms and conditions of your Annual Equity Grant will
provide for four (4) year vesting in equal installments and will otherwise be
determined in accordance with the Company’s 2004 Stock Incentive Plan as it
exists on the date hereof or as amended in any respect that is not materially
unfavorable to you or in accordance with any successor plan to the extent not
materially less favorable to you, and the Company’s policy governing similar
awards to other senior executives as in effect from time to time.  Any portion
of an Annual Equity Grant that is not fully vested will become fully vested upon
termination of your employment due to death or Disability (as defined below in
Section 8), or in the event you terminate your employment for Good Reason (as
defined below in Section 8) or in the event you are terminated by the Company
without Cause (as defined below in Section 8).

 

2

--------------------------------------------------------------------------------


 

6.             Prior Stock Option Grants.  You affirm and acknowledge that
(a) so long as you remain employed as Chief Executive Officer by the Company,
and so long as you also remain employed as Chairman of the Board of the Company,
you would not intend to exercise any of the stock options that were granted to
you by The St. Paul before 2004 until after they would have been exercisable in
accordance with their terms and vesting schedules in effect on November 16, 2003
and (b) the stock option granted to you by The St. Paul on February 2, 2004 will
not become exercisable in connection with the Merger, notwithstanding the terms
of the Letter Agreement dated as of October 11, 2001 between The St. Paul and
you (the “Old Letter Agreement”), and will, instead, become exercisable in
accordance with the terms contained in the term sheet governing such stock
option.

 

7.             Other Benefits During the Remaining Term.

 

(a)   Employee Benefits.  You will be eligible to participate in the employee
benefit plans, programs and arrangements maintained by the Company, on terms and
conditions that are no less favorable than those applicable to any other senior
executive of the Company.  The Company acknowledges that in connection with your
commencement of employment with The St. Paul pursuant to the Old Letter
Agreement, you received four (4) years of service credit as of the effective
date of such commencement under all such plans, programs and arrangements
(except with respect to any tax-qualified or stock-based plans, programs and
arrangements) and that The St. Paul waived any waiting periods or similar
requirements for all medical, dental and other health plans.

 

(b)   Vacation.  You will be entitled to four (4) weeks paid vacation per
calendar year in accordance with the Company’s vacation policy as in effect from
time to time.

 

(c)   Legal and Other Fees.  The Company will reimburse you for reasonable legal
and other professional and out-of-pocket expenses incurred by you in connection
with the preparation and negotiation of this Letter Agreement.

 

(d)   Transportation.  You will be required for security purposes to use the
Company aircraft for all business travel and personal travel; provided, however,
that starting January 1, 2007 your use of the aircraft for personal travel
(which in no event will be deemed to include the use of the aircraft as
described in the third sentence of this Section 7(d)) will be on the terms set
forth in the Time Sharing Agreement in Exhibit C attached.  The Company will
provide you with other transportation on a basis consistent with that
customarily provided to executives of a similar stature and will gross you up
for any income taxes incurred by you as a result of the provision of such other
transportation.  The Company will also gross you up for any income taxes
incurred by you as a result of any imputation of income in connection with the
use of the aircraft for business travel between the New Jersey region and St.
Paul, Minnesota, Baltimore,

 

3

--------------------------------------------------------------------------------


 

Maryland and Hartford, Connecticut and of Company-arranged ground transportation
for business travel when you are on the East Coast.  Any amount payable to you
as a tax gross up under this Section 7(d) shall be paid no later than
December 31 of the calendar year following the calendar year in which you remit
the corresponding taxes.

 

(e)   Reimbursement.  The Company will reimburse you for all reasonable expenses
and disbursements in carrying out your duties and responsibilities under this
Letter Agreement in accordance with Company policy for senior executives as in
effect from time to time.

 

(f)   Professional Fees.  The Company will reimburse you for all reasonable
financial planning and tax preparation expenses incurred during the Term up to
$25,000 annually.

 

8.             Termination of Employment.

 

(a)   Resignation for Good Reason or Termination Without Cause.  If you
terminate your employment for Good Reason or you are terminated by the Company
without Cause, you will receive:

 

(i)    immediately upon the effectiveness of any such termination, a lump-sum
cash payment equal to any earned but unpaid Base Salary or other amounts
(including reimbursable expenses any vested amounts or benefits owing under or
in accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing through the
date of termination; and

 

(ii)   on the first day of the seventh month following the date of your
“separation from service” within the meaning of section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
guidance thereunder, a lump-sum cash payment equal to three (3) times the sum of
your (A) then Base Salary (or, if such termination occurs following a change in
control as defined in Exhibit B to this Letter Agreement occurring after
December 13, 2006 (a “Change in Control”), the highest Base Salary in the 12
months preceding such termination) and (B) the greatest of (x) 150% of such Base
Salary, (y) Annual Bonus for the immediately preceding year and (z) the greater
of Annual Bonus or 150% of Base Salary for the year immediately preceding a
Change in Control if such termination occurs following a Change in Control;
provided that as of the date of the payment you have executed a release
substantially in the form attached hereto as Exhibit A, all applicable
rescission periods provided by law for releases of claims have expired and you
have not rescinded the release.  The lump-sum payment under this paragraph
(ii) also shall

 

4

--------------------------------------------------------------------------------


 

include interest for the period from your termination of employment to the
scheduled date of payment at an annual rate equal to the Treasury Bill rate (26
week maturity) as reported by the U.S. Department of Treasury for the day of
your termination of employment.

 

In addition to the foregoing lump-sum payment:

 

(x)                    the Company will continue your participation in the
Company’s medical and dental plans on the same terms as in effect prior to such
termination (or, if your termination of employment occurs within the two-year
period following a Change in Control, as in effect prior to such Change in
Control, if more favorable), until the expiration of the 18-month period
commencing on the date of your “separation from service” within the meaning of
section 409A(a)(2)(A)(i) of the Code, or, if earlier, the date you would no
longer be entitled to continuation coverage under section 4980B of the Code
(COBRA).  Thereafter, the Company will provide you substantially comparable
medical and dental coverage on an insured basis (which may mean continuing on
the Company’s medical or dental plan if such plans are then insured), but only
until the earlier of three years following your termination of employment, or
the date on which you become covered by a similar medical or dental plan, as the
case may be, maintained by any subsequent employer.  If the Company is unable to
obtain insurance on a commercially acceptable basis, the Company instead will
offer continued coverage to you for the period specified above under its medical
and dental plans on an “access-only” basis, meaning that you will pay the full
cost of continued coverage at the rate then established by the Company for
COBRA.   The Company will reimburse you for the amount of any premium payments
you make to purchase access-only coverage for the period specified above.  Such
reimbursements shall be made promptly, but in no event later than the last day
of the calendar year following the year in which you make the premium payment,
and the amount reimbursed in one year will not affect the amount eligible for
reimbursement in any other year.  If your termination of employment occurs
during the two-year period following a Change in Control, the Company also will
continue your participation in the Company’s accident, disability (other than
long-term disability) and group life insurance plans for you and your dependents
on the same terms as in effect prior to such termination (or prior to such
Change in Control, if more favorable), or if you are ineligible to continue to
participate under the terms thereof, in substitute arrangements adopted by the
Company providing identical benefits on the same after-tax basis as if such
participation had continued, but only until the earlier of three years following
the date of your termination of employment or the date on which you become
eligible for similar accident, disability or life insurance coverage under a
plan maintained by a subsequent employer.

 

5

--------------------------------------------------------------------------------


 

(y)           all unvested stock options, restricted stock and other equity
awards then held by you will fully vest and become exercisable, if applicable,
as of the effective date of such termination.

 

(z)           with respect to options and any similar equity awards (i.e.
containing or requiring an exercise or similar action) held by you at the time
of such termination, such awards will remain exercisable (as if you had remained
employed with the Company throughout such term) for the lesser of one (1) year
and the remainder of the full term of such options.

 

(b)   Termination Other than for Good Reason or for Cause.  If you terminate
your employment other than for Good Reason or if your employment is terminated
by the Company for Cause, you will receive no further payments, compensation or
benefits under this Letter Agreement, except you will be eligible to receive,
immediately upon the effectiveness of such termination, amounts (including
reimbursable expenses and any vested amounts or benefits owing under or in
accordance with the Company’s otherwise applicable employee benefit plans or
programs, including retirement plans and programs) accrued or owing prior to the
effectiveness of your termination and such compensation or benefits that have
been earned and will become payable without regard to future services.  In
addition, if your employment is terminated by you other than for Good Reason,
any vested stock options then outstanding will remain exercisable for thirty
(30) days after such termination (although no further stock options will vest
during such additional thirty (30) day period); provided that an option will not
otherwise be exercisable beyond the stated term of such stock option.

 

(c)   Death or Disability.  In the event your employment terminates by reason of
death, or in the event of your Disability (as defined below), you or your
beneficiaries will receive (i) a pro rata portion of 250% of your Base Salary
for the year, calculated by multiplying 250% of such Base Salary by a fraction,
the numerator of which is the number of days in the year elapsed prior to such
death or Disability and the denominator of which is 365, and (ii) all other
unpaid amounts (including reimbursable expenses and any vested amounts or
benefits owing under or in accordance with the Company’s otherwise applicable
employee benefit plans or programs, including retirement plans and programs)
accrued or owing prior to the date of such death or Disability.  In addition,
all unvested stock options, restricted stock and other stock awards will
immediately vest and, along with previously vested stock options, will remain
exercisable (as if you had remained in your initial position with the Company
throughout such term) for (x) three (3) years, in the case of your Disability
and (y) one (1) year, in the case of termination due to death (provided that, a
stock option will not otherwise be exercisable beyond the stated term of such
stock option).

 

6

--------------------------------------------------------------------------------


 

(d)   Retirement.  In addition to benefits to which you may be entitled pursuant
to this Letter Agreement, your entitlements in connection with a termination of
your employment pursuant to your retirement under the Company’s otherwise
applicable employee benefit and retirement plans and programs, including without
limitation under the Company’s stock option and equity award plans, shall be
determined in accordance with such applicable employee benefit and retirement
plans and programs and stock option and equity award plans, as applicable,
including with respect to the vesting of and exercise period of stock options
and awards, and the characterization of your termination of employment for
purposes of this Letter Agreement shall not affect any benefit to which you may
be entitled upon “retirement” meeting the conditions set forth in such plan or
program and impacted by this Agreement.

 

For purposes of this Letter Agreement, “Cause” means (i) your willful and
continued failure to substantially perform your duties hereunder; (ii) your
conviction of, or plea of guilty or nolo contendere to, a felony or other crime
involving moral turpitude; or (iii) your engagement in any malfeasance or fraud
or dishonesty of a substantial nature in connection with your position with the
Company or other willful act that materially damages the reputation of the
Company; provided, however, no such act, omission or event will be treated as
“Cause” under this Letter Agreement unless (A) you have been provided a
detailed, written statement of the basis for the Company’s belief that such act,
omission or event constitutes “Cause” and an opportunity to meet with the Board
(together with your counsel if you choose to have your counsel present at such
meeting) after you have had a reasonable period in which to review such
statement and if the allegation is made under clause (i) or (iii) above, have
had at least a thirty (30) day period to take corrective action and (B) the
Board after such meeting (if you meet with the Board) and after the end of such
thirty (30) day correction period determines reasonably and in good faith and by
the affirmative vote of at least two-thirds (2/3) of the members of the Board
then in office at a meeting called and held for such purpose that “Cause”
continues to exist under this Letter Agreement.  For purposes of this paragraph,
(X) no act or failure to act will be considered “willful” unless it is done, or
omitted to be done, in bad faith and without reasonable belief that the action
was in the best interest of the Company and (Y) it shall be understood that poor
Company performance, in and of itself, shall not constitute Cause under this
paragraph in the absence of evidence of the conduct specified above on your
part.

 

For purposes of the Letter Agreement, “Good Reason” means (i) the Company
reduces your Base Salary, reduces the value of your Annual Equity Grant without
your express written consent, or sets your Annual Bonus performance objectives
in a manner that is inconsistent with the performance objectives set for other
senior executives of the Company (or, following a Change in Control, otherwise
materially and adversely changes the formula for your annual target bonus
opportunity), (ii) you cease to be Chairman of the Board of the Company or a
member of the Executive Committee (unless removal from the Executive Committee
is due to a change in law or regulation or is in accordance with widely accepted
corporate governance practices), (iii) the Company reduces the scope of your
duties, responsibilities or authority without your express written consent (it
being understood, without limitation, that such a

 

7

--------------------------------------------------------------------------------


 

reduction will be deemed to have occurred in all events if, following a Change
in Control, (X) the Company or any entity that may have succeeded it ceases to
have a class of voting equity securities registered under Section 12 of the
Securities Exchange Act of 1934 or (Y) a person or group beneficially owns, as
such terms are used for purposes of section 13(d) of such act, more than 40% of
the voting power of the voting securities of the Company); (iv) the Company
requires you to report to anyone other than the Board or appoints any other
person to a position of equal or higher authority or having a direct reporting
responsibility to the Board (other than the Company’s internal auditors);
(v) the Company breaches any other provision of this Letter Agreement;
(vi) following a Change in Control, (Q) the Company requires you to (I) be based
anywhere more than thirty (30) miles from the office where you are located at
the time of the Change in Control or (II) travel on Company business to an
extent substantially greater than your travel obligations immediately prior to
such Change in Control, or (R) the Company fails to continue in effect any
employee benefit plan, compensation plan, welfare benefit plan or fringe benefit
plan in which you are participating immediately prior to such Change in Control,
or takes any action which would materially adversely affect your participation
in or reduce your benefits under any such plan, unless you are permitted to
participate in plans providing you with substantially equivalent benefits (at
substantially equivalent cost with respect to welfare benefit plans), or
(vii) the Company elects not to extend the Term pursuant to Section 1 prior to
the time when you shall have attained age 65; provided, however, that if you
voluntarily consent to any reduction or change described above in lieu of
exercising your right to resign for Good Reason and deliver such consent to the
Company in writing then such reduction or change will not constitute “Good
Reason” hereunder, but you will have the right to resign for Good Reason under
this Letter Agreement as a result of any subsequent reduction or change
described above; and provided further that an isolated, insubstantial and
inadvertent action covered by clause (vi) (Q) or (R) taken in good faith and
which is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by you to the Company’s Executive Vice President,
Human Resources shall not constitute Good Reason.

 

For purposes of this Letter Agreement, “Disability” will mean an inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.  For purposes of determining whether you are able to engage in any
substantial gainful activity, the Company will refer to the comparable standards
then in effect under its long-term disability plan (as of the date of this
letter, you would be considered disabled under such standards if you are unable
to earn more than 80% of your pre-disability earnings at any gainful occupation
for which you are reasonably qualified taking into account your training,
education and experience).

 

8

--------------------------------------------------------------------------------


 

9.             Indemnification.

 

(a)   The Company will indemnify and make permitted advances to you to the
fullest extent permitted by applicable law, if you are made or threatened to be
made a party to a proceeding by reason of your being or having been an officer,
director or employee of the Company or any of its subsidiaries or affiliates or
your having served on any other enterprise as a director, officer or employee at
the request of the Company.  In addition, the Company will maintain insurance,
at its expense, to protect you against any such expense, liability or loss to
which you would be entitled to indemnification or reimbursement under the
foregoing sentence.

 

(b)   The Company will indemnify you and hold you harmless from and against any
and all losses, costs, expenses, liabilities, penalties, claims and other
damages incurred or resulting from any claim brought by your immediately prior
employer, Citigroup Inc. (or an affiliate thereof); provided, however, that you
promptly notify the Company in writing of the commencement of any action or
other assertion of a claim.  The Company will assume the defense of any such
action or claim with counsel selected by it and reasonably acceptable to you
(the fees and expenses of such counsel will be paid by the Company).  You will
have the right to participate in such defense and to employ counsel reasonably
acceptable to the Company at the Company’s expense.  You agree to cooperate with
the Company in the defense of any such action or claim, including providing it
with records and information that are reasonably relevant thereto.  You agree
not to admit any liability with respect to, or settle, compromise or discharge
such action or claim without the Company’s written consent (which will not be
unreasonably withheld).

 

10.             Change in Control.

 

(a)   Tax Indemnity.

 

(i)           If the Company or the Company’s independent accountants determine
that any payments and benefits called for under this Letter Agreement together
with any other payments and benefits made available to you by the Company or an
affiliate of the Company will result in you being subject to an excise tax under
§ 4999 of the Code or if such an excise tax is assessed against you as a result
of any such payments and other benefits, the Company will make a Gross Up
Payment (as defined below) to or on behalf of you as and when any such
determination or assessment is made; provided you take such action (other than
waiving your right to any payments or benefits) as the Company reasonably
requests under the circumstances to mitigate or challenge such tax.  Any Gross
Up Payment shall be paid to you no later than December 31 of the calendar year
following the calendar year in which you remit the corresponding taxes.

 

9

--------------------------------------------------------------------------------

 

(ii)         Any determinations under this Section 10 will be made in accordance
with § 280G of the Code and any applicable related regulations (whether
proposed, temporary or final) and any related Internal Revenue Service rulings
and any related case law.  If the Company reasonably requests that you take
action to avoid assessment of, or to mitigate or challenge, any such tax or
assessment, including restructuring your right to receive any payments or
benefits under this Letter Agreement (other than under this Section 10), you
agree to consider such request (but in no event to waive or limit your right to
any payments or benefits in a manner that would not be neutral to you from a
financial point of view), and in connection with any such consideration, the
Company will provide you with such information and such expert advice and
assistance from the Company’s independent accountants, lawyers and other
advisors as you may reasonably request and will pay for all expenses incurred in
effecting your compliance with such request and any related taxes, fines,
penalties, interest and other assessments.

 

(iii)         Nothing in this Section 10 is intended to violate the
Sarbanes-Oxley Act and to the extent that any advance or payment obligation
hereunder would do so, such obligation shall be modified so as to make the
advance a nonrefundable payment to you and the payment obligation null and void.

 

(iv)         The term “Gross Up Payment” for purposes of this Section 10 will
mean a payment to or on behalf of you which will be sufficient to pay (A) any
excise tax described in this Section 10 in full, (B) any interest or penalties
assessed by the Internal Revenue Service on you which are related to the payment
of such excise tax and (C) any federal, state and local income tax and social
security and other employment tax on the payment made to pay such excise tax and
any related interest or penalties and on any payments made to avoid assessment
of, or mitigate or challenge, the payment of such tax as well as any additional
taxes on such payments.

 

(v)         Finally, you and the Company acknowledge and agree that a Gross Up
Payment is intended to put you in the same after-tax position which you would
have been in if there was no excise tax under § 4999 of the Code on any of your
payments or benefits described in this Section 10.  Therefore, you agree to
return to the Company the excess of any Gross Up Payment made to you over the
payment which would have been sufficient to put you in the same after-tax
position which you would have been in if there was no excise tax under § 4999 of
the Code on any of your payments or benefits described in this Section 10, and
the Company agrees that any such

 

10

--------------------------------------------------------------------------------


 

return on one date will not alter the Company’s obligation to make one, or more
than one, additional Gross Up Payment at any later date to the extent necessary
to put you in the same after-tax position which you would have been in if there
was no excise tax under § 4999 of the Code on any of your payments or benefits
described in this Section 10.

 

The Company affirms and acknowledges that any payments and benefits that you
receive in connection with the Merger will be covered by this Section 10.

 

(b)   Continued Effect.  This Section 10 will continue in effect until you agree
that all of the Company’s obligations to you under this Section 10 have been
satisfied in full or a court of competent jurisdiction makes a final
determination that the Company has no further obligations to you under this
Section 10, whichever comes first.

 

11.             Covenants.  In exchange for the remuneration outlined above, in
addition to providing service to the Company as set forth in this Letter
Agreement, you agree to the following covenants:

 

(a)   Confidentiality.  You acknowledge that during your employment, you will
occupy a position of trust and confidence.  Accordingly, you agree that
following any termination of your employment, you will keep confidential any
trade secrets and confidential or proprietary information of the Company which
are now known to you or which hereafter may become known to you as a result of
your employment or association with the Company and will not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Company during, and at all times after, the termination of your
employment.  For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to the Company
which has a significant business purpose and is not known or generally available
from sources outside the Company or typical of industry practice, but will not
include any of the foregoing (i) that becomes a matter of public record or is
published in a newspaper, magazine or other periodical available to the general
public, other than as a result of any act or omission of you or (ii) that is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency; provided that you give prompt
notice of such requirement to the Company to enable the Company to seek an
appropriate protective order or confidential treatment.

 

(b)   Non-Competition.  You further covenant that during the Term and for the
three (3) year period (the “Restricted Period”) following termination of your
employment for Cause or following your termination of employment without Good
Reason, you will not, for yourself or on behalf of any other person,
partnership, company or corporation, directly or indirectly, acquire any
financial or beneficial interest in (except

 

11

--------------------------------------------------------------------------------


 

as provided in the next sentence), be employed by, or own, manage, operate or
control any entity which is primarily engaged in the property and casualty
insurance business in the United States.  Notwithstanding the preceding
sentence, you will not be prohibited from owning less than five percent (5%) of
any publicly traded corporation, whether or not such corporation is in
competition with the Company.

 

(c)   Non-Solicitation of Employees.  You further covenant that during the Term
and (x) during the Restricted Period following termination of your employment by
the Company for Cause or by you without Good Reason, or (y) for the one (1) year
period following the termination of your employment for any other reason, you
will not, directly or indirectly, hire, or cause to be hired by an employer with
whom you may ultimately become associated, any senior executive of the Company
at the time of termination of your employment with the Company (defined for such
purposes to include executives that report directly to you or that report
directly to such executives that report directly to you).

 

(d)   Equitable Relief and Other Remedies.  You acknowledge and agree that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 11 would be inadequate and, in recognition of this
fact, you agree that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, will be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

(e)   Reformation.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 11 is excessive in duration or
scope or is unreasonable or unenforceable under the law of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

 

(f)   Survival of Provisions.  Without effect as to the survival of other
provisions of this Letter Agreement intended to survive the termination or
expiration of your employment, the obligations contained in this Section 11 will
survive the termination or expiration of your employment with the Company and
will be fully enforceable thereafter.

 

12.             Coordination.  With regard to the equity grants, payments and
benefits described in this Letter Agreement (the “Contract Rights”), the
provisions of this Letter Agreement, to the extent that they are more favorable
to you, will control over any provisions to the contrary in any plan, program,
or equity grant applicable to you.  The Company will not impose any restrictions
not contained in this Letter Agreement on the Contract Rights, and will not
condition any future equity grants, payments or benefits not contemplated by
this Letter

 

12

--------------------------------------------------------------------------------


 

Agreement upon your agreement to any additional restrictions on the Contract
Rights.  However, nothing will limit the Company’s discretion to include any new
or different terms, conditions or restrictions in any future equity grant,
payment or benefit to you not contemplated by this Letter Agreement.

 

13.             Representations.  By signing this Letter Agreement where
indicated below, you represent that, except as previously disclosed to the
Company, are not subject to any employment agreement or non-competition
agreement that could subject the Company to any future liability or obligation
to any third party as a result of the execution of this Letter Agreement and
your appointment to the positions which the Company described above.

 

14.             Miscellaneous Provisions.

 

(a)   This Letter Agreement may not be amended or terminated without the prior
written consent of you and the Company.

 

(b)   This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.

 

(c)   This Letter Agreement will be binding on and inure to the benefit of our
respective successors and, in your case, your heirs and other legal
representatives.  If you should die while any amount would still be payable to
you hereunder had you continued to live, all such amounts, unless otherwise
provided herein, will be paid in accordance with the terms of this Letter
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.  The rights and obligations described in this Letter
Agreement may not be assigned by either party without the prior written consent
of the other party.

 

(d)   All disputes arising under or related to this Letter Agreement will be
settled by arbitration under the Commercial Arbitration Rules of the American
Arbitration Association then in effect, such arbitration to be held in
Minneapolis, Minnesota, as the sole and exclusive remedy of either party.  Any
judgment on the award rendered by such arbitration may be entered in any court
having jurisdiction over such matters.  All costs and expenses of such
arbitration, including your reasonable costs and expenses, will be borne by the
Company.

 

(e)   All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, or five (5) days after deposit
thereof in the U.S. mail, postage prepaid, for delivery as registered or
certified mail, addressed to the respective party at the address set forth below
or to such other address as may hereafter be designated by like notice.  Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:

 

13

--------------------------------------------------------------------------------


 

You, to:

 

The address listed above or such other address as is maintained in the Company’s
records

 

The Company, to:

 

The Travelers Companies, Inc.
385 Washington Street
St. Paul, Minnesota 55102

Attention:  General Counsel

 

In lieu of personal notice or notice or notice by deposit in the U.S. mail, a
party may give notice by confirmed telegram, telex or fax, which will be
effective upon receipt.

 

(f)   This Letter Agreement will be governed by and construed and entered in
accordance with the laws of the State of Minnesota without reference to
rules relating to conflict of laws.

 

(g)   This Letter Agreement supersedes the Old Letter Agreement and the prior
Letter Agreement dated April 1, 2004 (as amended on November 5, 2004 and
December 13, 2006).  This Letter Agreement also supersedes any inconsistent
provisions of any plan or arrangement that would otherwise be applicable to you
to the extent such provisions would limit any rights granted to you hereunder or
expand any restrictions imposed on you hereby.

 

(h)   In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of this Letter Agreement, and, except as set forth in
Section 8(a)(x), such amounts shall not be reduced whether or not you obtain
other employment.  Following a Change in Control, the Company’s obligation to
make the payments provided for in this Letter Agreement and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against you or others.

 

(i)   The Company agrees to pay as incurred all legal fees and expenses which
you may reasonably incur as a result of any contest pursued or defended against
in good faith by you in respect of a dispute or controversy hereunder arising
following a Change in Control, plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.  Any dispute or controversy so arising under or in connection with this
Letter Agreement shall be settled exclusively by arbitration in the city nearest
to the place of your residence in which a United States District Court is
situated by three arbitrators in accordance with the rules of the American

 

14

--------------------------------------------------------------------------------


 

Arbitration Association then in effect.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction; provided, however, that you
shall be entitled to seek specific performance of your right to be paid under
this Letter Agreement during the pendency of any dispute or controversy arising
under or in connection with this Letter Agreement.  The Company shall bear all
costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 14(i).

 

(j)   Expenses eligible for reimbursement under this Employment Agreement shall
be reimbursed as soon as administratively practicable (generally within sixty
(60) days) after the expense has been incurred and the request for reimbursement
is made; except that, if necessary for administrative reasons, the Company may
elect to delay reimbursement, but not later than the last day of the calendar
year after the calendar year in which the expense is incurred.  Expenses
eligible for reimbursement, and the in-kind benefits provided, under this
Agreement in any given calendar year will not affect the expenses eligible for
reimbursement or in-kind benefits provided during any other calendar year.

 

(k)   Amounts payable under the Employment Agreement are intended to satisfy, or
be exempt from, the requirements of sections 409A(a)(2), (3) and (4) of the
Code, including future and current guidance and regulations interpreting such
provisions, and should be interpreted accordingly.

 

(l)   This amendment may be executed in any number of counterparts which
together will constitute but one agreement.

 

(m)   This amendment will be governed by and construed and entered into in
accordance with the laws of the State of Minnesota without reference to
rules relating to conflict of laws.

 

(n)   Except as amended hereby, the Employment Agreement shall continue in full
force and effect in accordance with its terms.

 

15

--------------------------------------------------------------------------------


 

This Letter Agreement is intended to be a binding obligation upon both the
Company and yourself.  If this Letter Agreement correctly reflects your
understanding, please sign and return one copy to John Clifford for the
Company’s records.

 

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

 

By:

/s/ Lawrence G. Graev

 

 

Name: Lawrence G. Graev

 

 

Title: Director

 

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.

 

 

Dated as of December 19, 2008

/s/ Jay S. Fishman

 

Jay S. Fishman

 

16

--------------------------------------------------------------------------------

 

Exhibit A

 

FULL AND COMPLETE RELEASE

 

I, Jay S. Fishman, in consideration for the payment of the severance described
in my Letter Agreement dated November       , 2008, for myself and my heirs,
executors, administrators and assigns, do hereby knowingly and voluntarily
release and forever discharge The Travelers Companies, Inc. (the “Company”) and
its respective predecessors, successors and affiliates and current and former
directors, officers and employees from any and all claims, actions and causes of
action under those federal, state and local laws prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation or any other protected
trait or characteristic, or retaliation for engaging in any protected activity,
including without limitation, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq., as amended by the Older Workers Benefit Protection Act,
P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. § 206, et seq., Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil
Rights Act of 1866, 42 U.S.C. § 1981, the Civil Rights Act of 1991, 42 U.S.C.
§ 1981a, the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq., the Family and Medical
Leave Act of 1993, 28 U.S.C. §§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN,
fixed or contingent, which I ever had, now have, or may have, or which my heirs,
executors, administrators or assigns hereafter can, will or may have from the
beginning of time through the date on which I sign this Full and Complete
Release (this “Release”), including without limitation those arising out of or
related to my employment or separation from employment with the Company
(collectively the “Released Claims”).

 

I warrant and represent that I have made no sale, assignment or other transfer,
or attempted sale, assignment or other transfer, of any of the Released Claims.

 

I fully understand and agree that:

 

1.                                       this Release is in exchange for
severance payment to which I would otherwise not be entitled;

 

2.                                       no rights or claims are released or
waived that may arise after the date this Release is signed by me;

 

3.                                       I am here advised to consult with an
attorney before signing this Release;

 

4.                                       I have 21 days from my receipt of this
Release within which to consider whether or not to sign it;

 

5.                                       I have 7 days following my signature of
this Release to revoke the Release; and

 

A-1

--------------------------------------------------------------------------------


 

6.                                       this Release will not become effective
or enforceable until the revocation period of 7 days has expired.

 

If I choose to revoke this Release, I must do so by notifying the Company in
writing.  This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:

 

The Travelers Companies, Inc.
Attention:  General Counsel
385 Washington Street
St. Paul, Minnesota 55102

 

This Release is the complete understanding between me and the Company in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter.  I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

 

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release will remain
in full force and effect.  If any provision of this Release is found to be
invalid or unenforceable, such provision will be modified as necessary to permit
this Release to be upheld and enforced to the maximum extent permitted by law.

 

This Release is to be governed and enforced under the laws of the State of
Minnesota (except to the extent that Minnesota conflicts of law rules would call
for the application of the law of another jurisdiction).

 

This Release inures to the benefit of the Company and its successors and
assigns.

 

I have carefully read this Release, fully understand each of its terms and
conditions, and intend to abide by this Release in every respect.  As such, I
knowingly and voluntarily sign this Release.

 

 

 

 

 

 

 

Jay S. Fishman

 

 

 

 

 

 

Date:

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

For ease of reference, the definition of Change in Control in the Policy is
reproduced in its entirety below:

 

(d)           “Change in Control” means the occurrence of any one of the
following events”

 

(i)            individuals who, on December 13, 2006, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to
December 13, 2006, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest (as described in Rule 14a-11
under the Securities Exchange Act of 1934 (the “Act”)) (“Election Contest”) or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any “person” (as such term is defined in Section 3(a) (9) of the Act)
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed to be an Incumbent Director;

 

(ii)           any person is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions:  (A) by the Company or any
Subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to any acquisition by Participant or any group of persons including Participant
(or any entity controlled by Participant or any group of persons including
Participant);

 

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not an affiliate of the Company (a
“Sale”), unless immediately following such Reorganization or Sale:  (A) more
than 60% of the total voting power of (x) the corporation resulting from such
Reorganization or Sale (the “Surviving Company”), or (y) if applicable, the
ultimate

 

B-1

--------------------------------------------------------------------------------


 

parent corporation that directly or indirectly has beneficial ownership of 100%
of the voting securities eligible to elect directors of the Surviving Company
(the “Parent Company”), is represented by Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Company or the
Parent Company), is or becomes the beneficial owner, directly or indirectly, of
30% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Company (or, if there is no Parent
Company, the Surviving Company) and (C) at least a majority of the members of
the board of directors of the Parent Company (or, if there is no Parent Company,
the Surviving Company) following the consummation of the Reorganization or Sale
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Reorganization or Sale (any
Reorganization or Sale which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C

 

AMENDED AND RESTATED TIME SHARING AGREEMENT

 

THIS AMENDED AND RESTATED TIME SHARING AGREEMENT is entered into as of this 5th
day of August, 2008, by and between THE TRAVELERS COMPANIES, INC., a Minnesota
corporation with a place of business at 385 Washington Street, St. Paul,
Minnesota 55102 (“TRV”), and JAY S. FISHMAN, with a business address at 485
Lexington Avenue, New York, New York 10017 (“Lessee”).

 

WITNESSETH:

 

WHEREAS, TRV and Lessee entered into a Amended and Restated Time Sharing
Agreement dated as of December 13, 2006 (the “2006 Agreement”) attached as
Exhibit A to a Letter Agreement dated as of December 13, 2006 (the “Letter
Agreement”), pursuant to which TRV agreed to make the aircraft described on
Schedule 1 thereto, as amended from time to time, available to Lessee on a
non-exclusive “time sharing” basis as defined in Section 91.501(c)(1) of the
Federal Aviation Regulations (“FAR’s”) upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, TRV and Lessee have agreed to amend and restate the 2006 Agreement as
forth in its entirety below; and

 

WHEREAS, TRV and Lessee hereby acknowledge and agree that this Amended and
Restated Time Sharing Agreement, as amended from time to time, replaces in its
entirety, Exhibit A to the Letter Agreement; and

 

WHEREAS, one or more affiliates of TRV are the owners of the fixed-wing and
rotary-wing aircraft set forth on Schedule A hereto, as amended from time to
time (collectively, the “Aircraft”); and

 

WHEREAS, TRV has the right to use each of the Aircraft; and

 

WHEREAS, TRV and/or one or more of its affiliates employs a fully-qualified and
credentialed flight crew to operate the Aircraft; and

 

WHEREAS, TRV has agreed to lease the Aircraft, with flight crew, to Lessee on a
non-exclusive “time sharing” basis as defined in Section 91.501(c)(1) of the
FAR’s for his Personal Use (as defined below), upon the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, TRV and Lessee,
intending to be legally bound, hereby agree as follows:

 

C-1

--------------------------------------------------------------------------------


 

1.                                       Lease of Aircraft.

 

(a)          TRV agrees to lease the Aircraft to Lessee pursuant to the
provisions of Section 91.501(b)(6), Section 91.501(c)(1) and
Section 91.501(d) of the FAR’s and this Agreement for all Personal Use flights
by Lessee during the Term (as defined in Section 2) of this Agreement, and to
provide, at TRV’s sole cost and expense, a fully-qualified and credentialed
flight crew for all flights to be conducted hereunder.  The parties acknowledge
and agree that this Agreement did not result in any way from any direct or
indirect advertising, holding out or soliciting on the part of TRV or any person
purportedly acting on behalf of TRV.  TRV and Lessee intend that the lease of
the Aircraft effected by this Agreement shall be treated as a “wet lease”
pursuant to which TRV provides transportation services to Lessee in accordance
with Section 91.501(b)(6), Section 91.501(c)(1) and Section 91.501(d) of the
FAR’s.  TRV shall cause its subsidiaries and affiliates to comply with and
perform TRV’s obligations under this Agreement to the extent applicable and any
such performance by such subsidiaries and affiliates shall be treated as
performance by STP hereunder.

 

(b)         Notwithstanding the foregoing, no rotary-wing Aircraft shall be made
available to Lessee under this Agreement unless each of the requirements set
forth in this Section 1(b) has been satisfied: TRV shall be, and at all times
thereafter during the Term shall continue to be, a member in good standing of
the National Business Aviation Association eligible to take advantage of the
Small Aircraft Exemption from FAR Section 91.501(a) available to NBAA members. 
In order to satisfy the requirements of the Small Aircraft Exemption, TRV shall
(i) provide to its Flight Standards District Office the written notice of
operations to be conducted under this Agreement with a rotary-wing Aircraft
required under such Exemption, a copy of this Agreement, and a copy of the
inspection program used to conform the rotary-wing Aircraft with the
requirements of FAR Section 91.409(f); and (ii) make all required logbook
entries showing the provision of FAR Section 91.501 pursuant to which the
rotary-wing Aircraft is being operated hereunder. TRV will carry a copy of this
Agreement and a copy of the NBAA Small Aircraft Exemption in each rotary-wing
Aircraft at all times that such rotary-wing Aircraft is being operated
hereunder.

 

(c)          If TRV sells or otherwise disposes of any of the Aircraft, Schedule
A shall be modified to delete any reference to such Aircraft, and this Agreement
shall be terminated as to such Aircraft but shall remain in full force and
effect with respect to each of the other Aircraft.  No such termination shall
affect any of the rights or obligations of the parties accrued or incurred
hereunder prior to such termination.  If TRV purchases, leases or otherwise
acquires any Aircraft not listed in Schedule A hereto, Schedule A shall be
modified to include such Aircraft, and thereafter this Agreement shall remain in
full force and effect with respect to such Aircraft and each of the other
Aircraft.

 

C-2

--------------------------------------------------------------------------------


 

(d)         For purposes of this Agreement, “Personal Use” means any use of the
Aircraft by Lessee, whether domestic or international, other than for the
business purposes (which business purposes include any business-related travel
which would for Federal income tax purposes be deemed commuting by Lessee) of
TRV, its subsidiaries and affiliates.  “Personal Use” shall include all Flight
Hours (as defined below) for live legs operated for Lessee hereunder and all
Flight Hours for dead-head legs operated by TRV in order to position the
Aircraft to Lessee’s point of initial departure and/or to re-position the
Aircraft from Lessee’s destination to the Aircraft’s home base.  For purposes of
this Agreement, the term “Flight Hours” means the actual flight time, determined
in hours and tenths of an hour, from the moment of Aircraft lift-off at the
departure airport until the moment of Aircraft touchdown at the arrival airport,
and excludes taxi time.

 

2.                                       Term.  The term of this Agreement (the
“Term”) shall commence on the date first set forth above and, unless terminated
in accordance with the provisions hereof, shall continue for an initial term of
one year and thereafter shall automatically renew for successive one-year
terms.  Notwithstanding anything herein to the contrary, this Agreement shall
terminate on the date of expiration or termination of the letter agreement dated
April 1, 2004 between TRV and Lessee relating to Lessee’s employment, as amended
or restated from time to time.  No termination of this Agreement shall affect
any of the rights or obligations of the parties accrued or incurred hereunder
prior to such termination.

 

3.                                       Payment for Personal Use of Aircraft. 
From and after August 6, 2008, as payment for his Personal Use of the Aircraft
pursuant to this Agreement as provided in Section 2, Lessee shall pay TRV the
maximum amount legally payable for each such flight under FAR Section 91.501(d),
as in effect from time to time.  As of the date of this Agreement, the maximum
amount legally payable for each flight conducted under this Agreement consists
of the following actual expenses of such flight:

 

(a)          fuel, oil, lubricants and other additives;

 

(b)         travel expenses of crew, including food, lodging and ground
transportation;

 

(c)          hangar and tie-down costs away from the Aircraft’s base of
operation (currently Bradley International Airport, Windsor Locks, Connecticut);

 

(d)         additional insurance obtained for the specific flight;

 

(e)          landing fees, airport taxes and similar assessments;

 

(f)            customs, foreign permit and similar fees directly related to the
flight;

 

(g)         in-flight food and beverages;

 

(h)         passenger ground transportation;

 

C-3

--------------------------------------------------------------------------------


 

(i)             flight planning and weather contract services; and

 

(j)             an additional charge equal to 100% of the expenses listed in
Section 3(a).

 

Notwithstanding the foregoing, Lessee shall not be required to pay TRV, for any
Personal Use of the Aircraft, an amount more than the incremental costs to the
Corporation in connection with such Personal Use as such incremental costs are
determined for purposes of Item 402 of Regulation S-K under the Securities
Exchange Act of 1934, as amended; provided that, commencing August 6, 2008,
Lessee shall not be obligated to pay TRV any amount for subsequent incremental
costs to the Corporation in connection with such Personal Use up to a sum equal
to the amount in excess of the incremental cost to the Corporation that Lessee
shall have paid to the Corporation for Personal Use of the Aircraft prior to
August 6, 2008.

 

4.                                       Operational Control of Aircraft.  TRV
and Lessee intend and agree that on all flights conducted under this Agreement,
TRV shall have complete and exclusive operational control over the Aircraft, its
flight crews and maintenance, and complete and exclusive possession, command and
control of the Aircraft.  TRV shall have complete and exclusive responsibility
for scheduling, dispatching and flight following of the Aircraft on all flights
conducted under this Agreement, which responsibility includes the sole and
exclusive right over initiating, conducting and terminating such flights. 
Nothing in this Agreement is intended or shall be construed so as to convey to
Lessee any operational control over, or possession, command and control of, the
Aircraft, all of which are expressly retained by TRV.

 

5.                                       Scheduling.

 

(a)          Lessee will provide the designated authorized representative(s) of
TRV with requests for flight time and proposed flight schedules as far in
advance of any given flight under this Agreement as possible in accordance with
policies established from time to time by TRV.  Requests for flight time shall
be in such form (whether oral or written) mutually convenient to, and agreed
upon by, the parties.  In addition to proposed schedules and flight times,
Lessee shall upon request provide TRV with the following information for each
proposed flight prior to scheduled departure: (i) departure point;
(ii) destination; (iii) date and time of flight; (iv) the number and names of
anticipated passengers; (v) the nature and extent of luggage to be carried;
(vi) the date and time of a return flight, if any; and (vii) any other pertinent
information concerning the proposed flight that TRV or the flight crew may
request.

 

(b)         Subject to Aircraft and crew availability, TRV shall use its good
faith efforts, consistent with TRV’s approved policies, in order to accommodate
the needs of Lessee, to avoid conflicts in scheduling, and to enable Lessee to
enjoy the benefits of this Agreement.

 

C-4

--------------------------------------------------------------------------------


 

(c)          Although every good faith effort shall be made to avoid its
occurrence, any flight scheduled under this Agreement is subject to cancellation
by either party without incurring liability to the other party.  In the event
that cancellation is necessary, the canceling party shall provide the maximum
notice practicable.

 

(d)         TRV shall not be liable to Lessee or any other person for loss,
injury or damage occasioned by the delay or failure to furnish the Aircraft and
flight crew pursuant to this Agreement for any reason.

 

6.                                       Billing.  TRV shall pay all expenses
relating to the operation of the Aircraft under this Agreement on a monthly
basis.  As soon as possible after the end of each calendar month during the
Term, TRV shall provide to Lessee an invoice showing all use of the Aircraft by
Lessee under this Agreement during that month and a complete accounting
detailing all amounts payable by Lessee pursuant to Section 3 for that month,
including such detail supporting all expenses paid or incurred by TRV for which
reimbursement is sought as Lessee may reasonably request.  Promptly after
execution of this Agreement, Lessee agrees to maintain with TRV an appropriate
agreed-upon advance deposit, to be applied by TRV against any amounts owed by
Lessee under Section 3 and any Federal excise due on such amounts, and to
replenish such deposit at mutually-agreed times in mutually-agreed amounts (with
any balance to be returned to Lessee upon termination of this Agreement).

 

7.                                       Maintenance of Aircraft.  TRV shall be
solely responsible for securing maintenance, preventive maintenance and
inspections of the Aircraft (utilizing an inspection program listed in FAR
Section 91.409(f)), and shall take such requirements into account in scheduling
the Aircraft hereunder.  TRV shall not delay or postpone any maintenance,
preventive maintenance or inspections of the Aircraft unless such maintenance or
inspection can be deferred in compliance with applicable laws, regulations and
TRV’s maintenance program, and will not, in the discretion of TRV and the
pilot-in-command, adversely affect safety.  TRV shall not be liable to Lessee or
any other person for loss, injury or damage occasioned by the delay or failure
to furnish the Aircraft and flight crew pursuant to this Agreement for any
reason, whether or not maintenance-related.

 

8.                                       Flight Crew.

 

(a)          TRV shall employ or engage and pay all salaries, benefits and
and/or compensation for a fully-qualified flight crew with appropriate
credentials to conduct each flight undertaken under this Agreement.  All flight
crewmembers shall be included on any insurance policies that TRV is required to
maintain hereunder.

 

C-5

--------------------------------------------------------------------------------


 

(b)         The qualified flight crew provided by TRV shall exercise all of its
duties and responsibilities with regard to the safety of each flight conducted
hereunder in accordance with applicable FAR’s.  Final authority to initiate or
terminate each flight, and otherwise to decide all matters relating to the
safety of any given flight or requested flight, shall rest with the
pilot-in-command of that flight.  The flight crew may, in its sole discretion,
terminate any flight, refuse to commence any flight or take any other action
(including, without limitation, determining the route to be flown and the place
of landing) which, in the sole judgment of the pilot-in-command, is necessitated
by considerations of safety.  No such termination or refusal to commence by the
pilot-in-command shall create or support any liability for loss, injury, damage
or delay in favor of Lessee or any other person.

 

9.                                       Insurance.

 

(a)          At all times during the term of this Agreement, TRV shall maintain
at its sole cost and expense (i) comprehensive aircraft and liability insurance
against bodily injury and property damage claims, including, without limitation,
contractual liability, premises damage, personal property liability, personal
injury liability, death and property damage liability, public and passenger
legal liability coverage, in an amount not less than $200,000,000 for each
single occurrence, and (ii) hull insurance for the full replacement cost of the
Aircraft.

 

(b)         Any policies of aircraft and liability insurance carried in
accordance with this Section 9 and any policies taken out in substitution or
replacement of any such policies shall (i) name Lessee as an additional insured;
(ii) provide that in respect of the interests of Lessee in such policies, the
insurance shall not be invalidated by any action or inaction of TRV regardless
of any breach or violation of any warranties, declarations or conditions
contained in such policies by or binding upon TRV; (iii) include a waiver of the
insurer’s rights of subrogation against Lessee and a cross-liability clause
which provides that except for the limits of liability, such insurance shall
operate to give Lessee the same protection as if a separate policy had been
issued to him; (iv) include contractual liability coverage covering TRV’s
indemnity obligations hereunder; and (v) permit the use of the Aircraft by TRV
for compensation or hire to the extent necessary to perform its obligations
under this Agreement.  Each such policy shall be primary insurance, not subject
to any co-insurance clause and shall be without right of contribution from any
other insurance.

 

(c)          TRV shall use reasonable commercial efforts to provide such
additional insurance coverage for specific flights under this Agreement, if any,
as Lessee may request in writing.  Lessee also acknowledges that any trips
scheduled to the European Union may require TRV to purchase additional insurance
to comply with local regulations.  The cost of all additional flight-specific
insurance shall be borne by Lessee as set forth in Section 3(d).

 

C-6

--------------------------------------------------------------------------------


 

(d)         Each party agrees that it will not do any act or voluntarily suffer
or permit any act to be done whereby any insurance required hereunder shall or
may be suspended, impaired or defeated.

 

(e)          At Lessee’s request, TRV shall deliver certificates of insurance to
Lessee with respect to the insurance required or permitted to be provided by it
hereunder.

 

10.                                 Taxes.  Lessee shall be responsible for
paying, and TRV shall be responsible for collecting from Lessee and paying over
to the appropriate authorities, all applicable Federal excise taxes and all
sales, use and other excise taxes imposed by any governmental authority in
connection with any use of the Aircraft by Lessee hereunder.  Each party shall
indemnify the other party against any and all claims, liabilities, costs and
expenses (including attorney’s fees as and when incurred) arising out of its
breach of this undertaking.

 

11.                                 Lessee’s Representations and Warranties. 
Lessee represents and warrants that:

 

(a)          Lessee will use the Aircraft only for his own account, including
carriage of his guests, and not for the purposes of providing transportation of
passengers or cargo in air commerce for compensation or hire or for common
carriage.

 

(b)         Lessee will refrain from incurring any mechanic’s or other liens in
connection with the Aircraft, and shall not convey, mortgage, assign, lease or
in any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien, and shall ensure that no liens or encumbrances of any kind
whatsoever are created or placed against the Aircraft for claims against Lessee
or by Lessee.

 

(c)          Lessee will abide by and conform to all laws, governmental and
airport orders, rules and regulations as in effect from time to time, imposed
upon the lessee of an aircraft under a time sharing agreement, and all
applicable company policies of TRV.

 

12.                                 TRV’s Representations and Warranties.  TRV
represents and warrants that:

 

(a)          It shall conduct all operations under this Agreement in compliance
with (i) all applicable requirements of all governmental authorities having
jurisdiction, including, but not limited to, the Federal Aviation Administration
and the governmental authorities of each foreign jurisdiction in or over which
the Aircraft may be operated hereunder; (ii) the terms, conditions and
limitations of, and in the geographical areas allowed by, the insurance policies
required hereunder; and (iii) the operating instructions of the Aircraft’s
flight manual and the manufacturers’ operating and maintenance instructions.

 

C-7

--------------------------------------------------------------------------------

 

(b)   Each of the Aircraft furnished to Lessee hereunder will be in airworthy
condition and in full compliance with all applicable rules of the Federal
Aviation Administration.

 

(c)   TRV shall not do any act or voluntarily suffer or permit any act to be
done whereby any insurance required hereunder shall or may be suspended,
impaired or defeated.  In no event shall TRV suffer or permit the Aircraft to be
used or operated during the Term without such insurance being fully in effect or
in any geographical area not covered by the policies then in effect.

 

13.                                 Disclaimer of Warranties.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, TRV HAS MADE NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE AIRCRAFT, INCLUDING
ANY WITH RESPECT TO THEIR DESIGN, CONDITION, QUALITY OF MATERIALS AND
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AIRWORTHINESS
OR SAFETY.  IN NO EVENT SHALL TRV BE LIABLE TO THE LESSEE OR TO ANY OTHER PERSON
FOR ANY INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES, HOWEVER ARISING,
WHETHER TRV KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR
EXPENSE.

 

14.                                 Indemnities.

 

(a)   TRV hereby covenants and agrees that it shall be fully liable to, and
shall promptly upon demand defend, indemnify and hold harmless Lessee and his
agents, guests, invitees, licensees and employees from and against any and all
liabilities, claims, demands, suits, causes of action, losses, penalties, fines,
expenses or damages, including legal fees, arising out of or in connection with
(i) TRV’s use, operation or maintenance of the Aircraft, (ii) TRV’s performance
of or failure to perform any service or obligation which is the subject matter
of this Time Sharing Agreement, or (iii) any other breach by TRV of any of the
representations, warranties, covenants or agreements set forth in this Time
Sharing Agreement.

 

(b)   Lessee hereby covenants and agrees that he shall be fully liable to, and
shall promptly upon demand defend, indemnify and hold harmless TRV and its
subsidiaries and affiliates and their respective agents and employees from and
against any and all liabilities, claims, demands, suits, causes of action,
losses, penalties, fines, expenses or damages, including legal fees, arising out
of or in connection with any breach by Lessee of any of the representations,
warranties, covenants or agreements set forth in this Time Sharing Agreement.

 

C-8

--------------------------------------------------------------------------------


 

15.                                 Limitation on Liability.  Notwithstanding
anything in this Agreement to the contrary, Lessee shall not have any liability
to TRV arising out of this Agreement for any liabilities, claims, demands,
suits, causes of action, losses, penalties, fines, expenses, damages or costs
other than amounts payable by Lessee pursuant to Section 3, Section 9(c),
Section 10 and Section 14(b).  In no event shall Lessee be liable for any
indirect, special, incidental, punitive or consequential damages.

 

16.                                 Relationship of Parties.  TRV is strictly an
independent contractor provider of transportation services with respect to
Lessee.  Nothing in this Agreement is intended, nor shall it be construed so as,
to constitute the parties as partners or joint venturers or principal and
agent.  All persons furnished by TRV for the performance of the operations and
activities contemplated by this Agreement shall at all times and for all
purposes be considered TRV’s employees or agents and TRV shall be solely
responsible for their performance.

 

17.                                 Governing Law; Severability.  This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Minnesota, without regard to its choice of law rules.  If any provision of this
Agreement conflicts with any such law of the State of Minnesota, or is otherwise
unenforceable, such provision shall be deemed null and void only the extent of
such conflict or unenforceability, and shall be deemed separate from, and shall
not invalidate, any other provision of this Agreement.

 

18.                                 Amendment.  This Agreement may not be
amended, supplemented, modified or terminated, or any of its terms varied,
except by an agreement in writing signed by each of the parties hereto.

 

19.                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall, for all purposes, be deemed an
original and all such counterparts, taken together, shall constitute one and the
same agreement, even though all parties may not have executed the same
counterpart.  Each party may transmit its signature by facsimile, and such faxed
signature shall have the same force and effect as an original signature.

 

20.                                 Successors and Assigns.  This Time Sharing
Agreement shall be binding upon the parties hereto, and their respective heirs,
executors, administrators, other legal representatives, successors and assigns,
and shall inure to the benefit of the parties hereto, and, except as otherwise
provided herein, to their respective heirs, executors, administrators, other
legal representatives, successors and permitted assigns.  Lessee agrees that he
shall not sublease, assign, transfer, pledge or hypothecate this Agreement or
any part hereof (including any assignment or transfer by operation of law)
without the prior written consent of TRV, which may be given or withheld by TRV
in its sole and absolute discretion.

 

C-9

--------------------------------------------------------------------------------


 

21.                                 Notices.  All notices or other
communications delivered or given under this Agreement shall be in writing and
shall be deemed to have been duly given and received on the business day on
which hand-delivered, or one business day after the business day on which sent
by nationally-utilized overnight delivery service on a priority basis.  Such
notices shall be addressed to the parties at the addresses set forth above, or
to such other address as may be designated by any party in a writing delivered
to the other in the manner set forth in this Section 21.  Notices sent by postal
service shall not be effective.  For purposes of this Agreement, a “business
day” is any day, other than a Saturday or Sunday, on which commercial banks in
St. Paul, Minnesota are authorized or required to open for business.  In the
event that TRV and Lessee so agree, routine communications may be made by e-mail
or fax.

 

22.                                 Entire Agreement.  This Agreement (including
the exhibits hereto) sets forth the entire agreement between the parties with
respect to the subject matter hereof and supersedes any and all other
agreements, understandings, communications, representations or negotiations,
whether oral or written, relating thereto, including, without limitation, the
2006 Agreement.  There are no third-party beneficiaries of this Agreement, and
no other agreements, representations or warranties, either oral or written,
express or implied, relating to the subject matter of this Agreement that are
not expressly set forth in this Agreement.

 

23.                                 Truth-in-Leasing Compliance.  TRV, on behalf
of Lessee, shall (i) mail a copy of this Agreement to the Aircraft Registration
Branch, Technical Section, of the FAA in Oklahoma City within 24 hours of its
execution; (ii) notify the appropriate Flight Standards District Office at least
48 hours prior to the first flight by TRV under this Agreement of the
registration number of the Aircraft, and the location of the airport of
departure and departure time of the first flight; and (iii) carry a copy of this
Agreement onboard the Aircraft at all times when the Aircraft is being operated
under this Agreement.

 

24.                                 TRUTH IN LEASING STATEMENT UNDER FAR
SECTION 91.23:

 

(A) TRV HEREBY CERTIFIES THAT EACH OF THE AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
EXECUTION OF THIS AGREEMENT.  EACH OF THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED IN COMPLIANCE WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR
PART 91 FOR ALL OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

 

(B) TRV, 385 WASHINGTON STREET, ST. PAUL, MINNESOTA 55102, HEREBY CERTIFIES THAT
IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF EACH OF THE AIRCRAFT FOR ALL
OPERATIONS OF SUCH AIRCRAFT UNDER THIS AGREEMENT.

 

C-10

--------------------------------------------------------------------------------


 

(C) EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

(D) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

(signature page follows)

 

C-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, TRV and Lessee have executed this Amended and Restated Time
Sharing Agreement effective as of the date first above written.

 

 

THE TRAVELERS COMPANIES, INC.

 

 

 

By:

 /s/ Alan D. Schnitzer

 

Name:

  Alan D. Schnitzer

 

Title:

Vice-Chairman of The Travelers Companies, Inc.

 

 

 

 

 

LESSEE:

 

 

 

/s/ Jay S. Fishman

 

Jay S. Fishman

 

C-12

--------------------------------------------------------------------------------


 

SCHEDULE A

AIRCRAFT

 

Dassault Aviation Falcon 7X, s/n 35, United States registration N207TR
(fixed-wing)

 

Dassault Aviation Mystere Falcon 900, s/n 200, United States registration N404ST
(fixed-wing)

 

Dassault Aviation Falcon 2000EX, s/n 135, United States registration N414TR
(fixed-wing)

 

Dassault Aviation Falcon 2000, s/n 25, United States registration N122SC (to be
changed to N406ST) (fixed-wing)

 

Sikorsky S-76B, s/n 760462, N403ST (rotary-wing)

 

C-13

--------------------------------------------------------------------------------
